RAYMOND JAMES & ASSOCIATES, INC. February 27, 2014 VIA EDGAR Mr. Michael Clampitt Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Guaranty Federal Bancshares, Inc. Registration Statement on Form S-1 (Registration No. 333-191440) Request for Acceleration of Effectiveness Dear Mr. Clampitt: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, as amended, we hereby join Guaranty Federal Bancshares, Inc. in requesting that the effective date of the above-referenced Registration Statement, as amended, be accelerated so that it will become effective at 3:00 p.m., Eastern Time, on March 3, 2014, or as soon thereafter as may be practicable. Very truly yours, Raymond James & Associates, Inc. By: /s/ Douglas F. Secord Name: Douglas F. Secord Title: Managing Director
